Dissenting opinion by Bakeb, J.' In nay opinion the judgment should be reversed. 1 think the decided weight of the evidence is to the effect that J. S. Budd, who filed the interpleader, was the bailee of' Jacob Budd, his father, and as between themselves Jacob Budd was the real owner. In that state of the case the statements and admissions of Jacob Budd, in evidence, tending to prove fraud, should not have been excluded from the jury by the instructions of the court. I also think there were other errors in excluding testimony. Under the rulings of the court the issue was not fairly submitted to the jury. I think, however, the title and possession of J. S. Budd as bailee, if not fraudulent, would be sufficient for the maintenance of his interpleader.